1                                                                          JS-6
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   JOSEPH SANCHEZ, an Individual,           Case No.: 2:18-cv-09250-CJC-E
12                   Plaintiff,               Judge: Hon. Cormac J. Carney
                                              Courtroom: 7C
13                   v.
14   GOLDEN BOWL #5, a business of  ORDER FOR JOINT STIPULATION
     unknown form; CREAN-MAN LLC, FOR DISMISSAL WITH PREJUDICE.
15   a California limited liability
     company; and DOES 1-10,
16
                      Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
                                              -1-
                          NOTICE OF VOLUNARY DISMISSAL OF ENTIRE ACTION.
1          WHEREAS, Defendants GOLDEN BOWL #5, a business of unknown form;
2    CREN-MAN LLC, a California limited liability company, (collectively, the
3    “Defendants”), on one hand, and Plaintiff CELINDA VAZQUEZ (“VAZQUEZ”),
4    on the other hand, stipulated, through their respective attorneys of record, pursuant
5    to Federal Rule of Civil Procedure Rule 41(a), that all claims and demands asserted
6    by VAZQUEZ in this action shall be dismissed with prejudice, each party to bear
7    their own costs and attorney fees; and
8          WHEREAS, it appears to the Court that the terms of the stipulation appear
9    proper, and upon good cause showing,
10         IT IS HEREBY ORDERED that all claims and demands asserted by
11   VAZQUEZ in this action shall be and hereby are dismissed.
12         IT ISH HEREBY ORDERED with prejudice, each party to bear their own
13   costs and attorney’s fees.
14
15   DATED: June 27, 2019
16                                             UNITED STATES DISTRICT COURT
17
18
19                                             By:     ___________________________
                                                       Hon. Cormac J. Carney
20
21
22
23
24
25
26
27
28
                                                 -2-
                             NOTICE OF VOLUNARY DISMISSAL OF ENTIRE ACTION.
